DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 Response to Amendment
This Office Action is in response to a preliminary amendment filed on 8/23/2021. As directed by the preliminary amendment, claims 1-75 were canceled, no claims were amended, and claims 76-116 were added. Thus, claims 76-116 are pending for this application.
 
Drawings
 The drawings are objected to under 37 CFR 1.83(a) because they fail to show the “automated compressor” (claim 79 line 3) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 76 -80, 82-85, 87, 89-98, 100, 102-105, 107, and 109-116 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss (US 2012/0330200) in view of Nilsson (US 2016/0136042).
Regarding claim 76, Voss discloses (Fig. 1, 4, 16. Paragraphs [0140]-[0141] discloses that active compression decompression devices, such as “ACD CPR device 100a of Fig. 1”, can include an interface that provides visual guidance to a user, and Figure 16 provides an exemplary interface that provides this guidance) a method for managing an active compression decompression (ACD) cardiopulmonary resuscitation (CPR) treatment to a patient in need of emergency assistance, the method comprising: 
receiving, from at least one sensor (accelerometer, paragraphs [0089] and [0143], and force sensor 110 in Fig. 1, paragraph [0050] and [0086]) coupled to the patient's chest, data comprising a displacement of at least a portion of the patient's chest and a force applied by an applicator device during the ACD CPR treatment (compression depth and force), wherein the ACD CPR treatment comprises phases, the phases comprising at least an elevated compression phase, a non-elevated compression phase, an elevated decompression phase, and a non-elevated decompression phase (see paragraph [0139] and Fig. 16); 
processing the data comprising the displacement and the force during the ACD CPR treatment (module system 400, which comprises processor(s) 404, configured to receive data from sensors, paragraph [0075] lines 1-10. Module system 400 is capable of being used with any of the embodiments of Voss, see paragraph [0080]). Display (1620, Fig. 16) of the system shows depth or force measured by sensors over time and how the measured values are related to target measurements. See paragraph [0142]). 
Voss appears to illustrate a neutral point to the user (dashed line in Fig. 16 Voss), but does not disclose identifying a neutral point associated with zero force being exerted on the patient's chest during the ACD CPR treatment, wherein the neutral point changes over the course of the ACD CPR treatment, determining, based on the neutral point, whether at least one transition point between a current and next phase in ACD CPR treatment has been reached; and in response to determining that the transition point between the current phase and the next phase has been reached, automatically adjusting one or more application parameters for the applicator device to correspond to a subsequent phase of the ACD CPR treatment.
However, Nilsson teaches (Fig. 4) identifying a neutral point associated with zero force being exerted on the patient's chest during the ACD CPR treatment (chest resting height is originally set at the height when the plunger is positioned on the patient and no force is applied to the patient, determined by a force sensor. See paragraph [0071] lines 1-6), wherein the neutral point changes over the course of the ACD CPR treatment (following a first round of compression/decompression, resting height can be determined at a second time point when the sensed force on the patient differs from the expected applied force at the resting height, meaning the resting height is a lower value than the previous resting height. See Figure 4 and paragraph [0088] lines 1-20) and determining, based on the neutral point, whether at least one transition point between two successive phases of plurality of phases in the ACD CPR treatment has been reached (a change in neutral point indicates that at least one transition point between two successive phases of plurality of phases of ACD CPR has been reached, e.g. loss of chest compactness indicates that chest compressions occurred, therefore a point between elevated and non-elevated compression was reached. See paragraphs [0087] and [0088]), and 
in response to determining that the transition point between the current phase and the next phase has been reached, automatically adjusting one or more application parameters for the applicator device to correspond to a subsequent phase of the ACD CPR treatment (user interface 114, which communicates with controller 110, emits an alert, interpreted as a form of feedback, to the user if the force value for the given chest height is different than expected, which can indicate resting height lowering, and adjusts parameters accordingly, see paragraphs [0088], [0096] and [0081]. Feedback to the processor is provided by adjusting the resting height to be a new resting height if the current resting height is determined to no longer be true, see paragraph [0088] lines 1-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Voss to include the steps of identifying a neutral point associated with zero force being exerted on the patient's chest during the ACD CPR treatment, wherein the neutral point changes over the course of the ACD CPR treatment, determining, based on the neutral point, whether at least one transition point between a current and next phase in ACD CPR treatment has been reached; and in response to determining that the transition point between the current phase and the next phase has been reached, automatically adjusting one or more application parameters for the applicator device to correspond to a subsequent phase of the ACD CPR treatment, as taught by Nilsson, for the purpose of preventing injury of the patient by providing feedback of possible change in neutral height, as neutral height of a user is prone to change during a compression cycle due to changes in chest compactness (paragraph [0081] lines 1-16 Nilsson).
  Regarding claim 77, modified Voss discloses wherein adjusting one or more application parameters of the active compression-decompression device based on the neutral position of the chest comprises providing an output for a user to adjust the one or more application parameters (Voss discloses providing signal 1640 that target depth/force has been exceeded and suggests user to adjust treatment, see Fig. 16 and paragraph [0142]. Nilsson discloses user interface 114, which communicates with controller 110, emits an alert, interpreted as a form of feedback, to the user if the force value for the given chest height is different than expected, which can indicate resting height lowering, and adjusts parameters accordingly, see paragraphs [0088], [0096] and [0081]).
Regarding claim 78, modified Voss discloses the neutral point indicates a transition between an elevated position of the patient’s chest above the neutral point and a non-elevated position of the patient’s chest below the neutral point (when chest loses compactness, new neutral position is a non-elevated position below the previous neutral point. See paragraphs [0087]-[0088]).
Regarding claim 79, modified Voss discloses automatically adjusting one or more application parameters comprise providing a signal for operating an automated compressor of the applicator device (Nilsson discloses user interface 114, which communicates with controller 110, emits an alert, interpreted as a form of feedback, to the user if the force value for the given chest height is different than expected, which can indicate resting height lowering, and adjusts parameters accordingly as well as providing signal for operating automated compressor, see paragraphs [0088], [0096] and [0081]. Feedback to the processor is provided by adjusting the resting height to be a new resting height if the current resting height is determined to no longer be true, see paragraph [0088] lines 1-20).
Regarding claim 80, modified Voss discloses determining whether the at least one transition point has been reached comprises evaluating at least one of distance information and force information (see Fig. 16 and paragraph [0142] Voss).
Regarding claims 82 and 102, modified Voss discloses the one or more application parameters comprise the force to be applied to the patient’s chest during decompression upstroke according to a desired treatment protocol (see Fig. 16 and paragraph [0142] Voss).
Regarding claims 83 and 103, modified Voss discloses the one or more application parameters comprise at least one of a distance above a neutral point and a depth of compression below the neutral point (display 1600 of Voss can display either compression depth or compression force, paragraph [0142], and the display can show either distance (in the case of compression depth) above a neutral point (any portion of line 1660 above the horizontal dashed line that indicates resting chest height, shown in Fig. 16 Voss) and depth of compression below neutral point (any portion of line 1660 above the horizontal dashed line that indicates resting chest height, shown in Fig. 16 Voss).
Regarding claims 84 and 104, modified Voss discloses the one or more application parameters comprise displacement (display 1600 can show displacement, in the form of chest depth. See paragraph [0142]).
Regarding claims 85 and 105, modified Voss discloses the transition point is at least one of between an elevated compression phase (e.g. when rescuer is compressing user following active decompression) and a non-elevated compression phase (e.g. when user is compressing chest below chest height, indicated by processor as a point between where the graph is below maximally decompression and point where chest is maximally compressed, see Annotated Figure 16 of Voss below).
Regarding claims 87 and 107, modified Voss discloses the at least one transition point is between the non-elevated compression phase (e.g. maximum compression) and the non-elevated decompression phase (e.g. decompression phase following maximum compression, see transition point in Annotated Fig. 16 of Voss below).
Regarding claim 89, modified Voss discloses the hold time is based on one or more physiological parameters (chest size, paragraph [0059]).
Regarding claims 90 and 109, modified Voss discloses the at least one transition point is between a non-elevated decompression phase (e.g. when chest during compression reaches approximately the resting height) and an elevated decompression phase (e.g. when the chest is lifted above resting height, indicated by processor as a point between where the graph intersects the dashed line representing normal chest height and point where chest is maximally elevated due to elevated decompression, see Annotated Figure 16 of Voss below).
Regarding claims 91-92, modified Voss discloses displaying information one or more application parameters during the ACD CPR treatment, wherein this displaying step comprises displaying effectiveness of CPR (feature 1620 displays target and actual rate of compressions, feature 1670 displays actual compression/decompression force or depth and whether a lower and upper bound target have been crossed, feature 1630 displays warnings, e.g. if compression is too fast. See paragraph [0142]). 
Regarding claim 93, modified Voss discloses the zero force comprises zero static compression force and zero static decompression force being exerted on to the patient's chest during the ACD CPR treatment (zero force is resting height when no compressions/decompressions are being performed, and therefore zero static forces are exerted. See paragraph [0071] Nilsson and Fig. 4 Nilsson).
Regarding claim 94, Voss discloses (Fig. 1, 4, 16. Paragraphs [0140]-[0141] discloses that active compression decompression devices, such as “ACD CPR device 100a of Fig. 1”, can include an interface that provides visual guidance to a user, and Figure 16 provides an exemplary interface that provides this guidance) a system for managing an active compression decompression (ACD) cardiopulmonary resuscitation (CPR) treatment to a patient in need of emergency assistance, the system comprising: 
an applicator device (ACD CPR device 100a of Fig. 1) configured to provide the ACD CPR treatment to the patient's chest according to a plurality of phases, the phases comprising at least an elevated compression phase, a non-elevated compression phase, an elevated decompression phase, and a non-elevated decompression phase (see paragraph [0139] and Fig. 16); 
at least one sensor (accelerometer, paragraphs [0089] and [0143], and force sensor 110 in Fig. 1, paragraph [0050] and [0086]) coupled to the patient's chest and to measure a displacement of at least a portion of the patient's chest and a force applied by an applicator device during the ACD CPR treatment (compression depth and force), wherein the ACD CPR treatment comprises phases, the phases comprising at least an elevated compression phase, a non-elevated compression phase, an elevated decompression phase, and a non-elevated decompression phase (see paragraph [0139] and Fig. 16); 
one or more processors (module system 400, which comprises processor(s) 404, configured to receive data from sensors, paragraph [0075] lines 1-10. Module system 400 is capable of being used with any of the embodiments of Voss, see paragraph [0080]) and a non-transitory computer readable storage medium encoded with a computer program comprising instructions (“software modules on a computer readable medium”, paragraph [0075]), that, when executed, cause the one or more processors to perform operations comprising: 
processing the data comprising the displacement and the force during the ACD CPR treatment (module system 400, which comprises processor(s) 404, configured to receive data from sensors, paragraph [0075] lines 1-10. Module system 400 is capable of being used with any of the embodiments of Voss, see paragraph [0080]). Display (1620, Fig. 16) of the system shows depth or force measured by sensors over time and how the measured values are related to target measurements. See paragraph [0142]). 
Voss appears to illustrate a neutral point to the user (dashed line in Fig. 16 Voss), but does not disclose identifying a neutral point associated with zero force being exerted on the patient's chest during the ACD CPR treatment, wherein the neutral point changes over the course of the ACD CPR treatment, determining, based on the neutral point, whether at least one transition point between a current and next phase in ACD CPR treatment has been reached; and in response to determining that the transition point between the current phase and the next phase has been reached, automatically adjusting one or more application parameters for the applicator device to correspond to a subsequent phase of the ACD CPR treatment.
However, Nilsson teaches (Fig. 4) identifying a neutral point associated with zero force being exerted on the patient's chest during the ACD CPR treatment (chest resting height is originally set at the height when the plunger is positioned on the patient and no force is applied to the patient, determined by a force sensor. See paragraph [0071] lines 1-6), wherein the neutral point changes over the course of the ACD CPR treatment (following a first round of compression/decompression, resting height can be determined at a second time point when the sensed force on the patient differs from the expected applied force at the resting height, meaning the resting height is a lower value than the previous resting height. See Figure 4 and paragraph [0088] lines 1-20) and determining, based on the neutral point, whether at least one transition point between two successive phases of plurality of phases in the ACD CPR treatment has been reached (a change in neutral point indicates that at least one transition point between two successive phases of plurality of phases of ACD CPR has been reached, e.g. loss of chest compactness indicates that chest compressions occurred, therefore a point between elevated and non-elevated compression was reached. See paragraphs [0087] and [0088]), and 
in response to determining that the transition point between the current phase and the next phase has been reached, automatically adjusting one or more application parameters for the applicator device to correspond to a subsequent phase of the ACD CPR treatment (user interface 114, which communicates with controller 110, emits an alert, interpreted as a form of feedback, to the user if the force value for the given chest height is different than expected, which can indicate resting height lowering, and adjusts parameters accordingly, see paragraphs [0088], [0096] and [0081]. Feedback to the processor is provided by adjusting the resting height to be a new resting height if the current resting height is determined to no longer be true, see paragraph [0088] lines 1-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Voss to include the steps of identifying a neutral point associated with zero force being exerted on the patient's chest during the ACD CPR treatment, wherein the neutral point changes over the course of the ACD CPR treatment, determining, based on the neutral point, whether at least one transition point between a current and next phase in ACD CPR treatment has been reached; and in response to determining that the transition point between the current phase and the next phase has been reached, automatically adjusting one or more application parameters for the applicator device to correspond to a subsequent phase of the ACD CPR treatment, as taught by Nilsson, for the purpose of preventing injury of the patient by providing feedback possible change in neutral height, as neutral height of a user is prone to change during a compression cycle due to changes in chest compactness (paragraph [0081] lines 1-16 Nilsson).
Regarding claim 95, modified Voss discloses the applicator device comprises a piston (“piston” paragraph [0048]) configured to apply the force on the at least the portion of the patient’s chest according to the one or more application parameters (paragraph [0048] Voss).
Regarding claim 96, modified Voss discloses the at least one sensor comprises at least one of a motion sensor and force sensor (motion sensor in form of accelerometer, paragraphs [0089] and [0143], and force sensor in form of load cell 110 in Fig. 1, paragraph [0050] and [0086]).
Regarding claim 97, modified Voss discloses the motion sensor measures information for determining whether the at least one transition point of the ACD CPR treatment has been reached (motion sensor in form of accelerometer for detecting chest displacement, paragraphs [0089] and [0143], and the data is illustrated in graphical form in Fig. 16, and the data can be interpreted by user as to whether transition point reached or not).
Regarding claims 98 and 113, modified Voss discloses the motion sensor comprises one or more accelerometers configured to detect an acceleration signal associated with a displacement of the at least a portion of the patient's chest (motion sensor in form of accelerometer for detecting chest displacement, paragraphs [0089] and [0143]).
Regarding claim 100, modified Voss discloses determining whether the at least one transition point has been reached comprises at least one of distance information and force information (transition point determined by graph in Fig. 16, which shows depth or force measured by sensors over time and how the measured values are related to target measurements. See paragraph [0142]).
 Regarding claims 110-111, modified Voss discloses a user interface (display in Fig. 16 Voss) for displaying information one or more application parameters during the ACD CPR treatment, wherein this displaying comprises displaying effectiveness of CPR (feature 1620 displays target and actual rate of compressions, feature 1670 displays actual compression/decompression force or depth and whether a lower and upper bound target have been crossed, feature 1630 displays warnings, e.g. if compression is too fast. See paragraph [0142]).
Regarding claim 112, modified Voss discloses the user interface is configured to be displayed on a device external to the system comprising a monitor (paragraph [0077] Voss). 
Regarding claim 114, modified Voss discloses the system comprises an adhesive pad configured to be adhered at least a portion of patient’s chest (paragraph [0082] Voss).
Regarding claim 115, modified Voss discloses the zero force comprises zero static compression force and zero static decompression force being exerted on to the patient's chest during the ACD CPR treatment (zero force is resting height when no compressions/decompressions are being performed, and therefore zero static forces are exerted. See paragraph [0071] Nilsson and Fig. 4 Nilsson).
 Regarding claim 116, modified Voss discloses the neutral point indicates a transition between an elevated position of the patient’s chest above the neutral point and a non-elevated position of the patient’s chest below the neutral point (when chest loses compactness, new neutral position is a non-elevated position below the previous neutral point. See paragraphs [0087]-[0088]).

Claims 81 and 101 are rejected under 35 U.S.C. 103 as being unpatentable over Voss (US 2012/0330200) in view of Nilsson (US 2016/0136042), and further in view of Johnson (US 20140323928).
Regarding claims 81 and 101, Voss does not disclose the application parameters comprises a desired release velocity force during decompression upstroke for providing a negative intrathoracic pressure according to the desired treatment protocol. However, Johnson teaches (Fig. 7-8) a display for a CPR feedback and discloses providing a prompt (in the form of release velocity bar 26) to maintain a desired release velocity during decompression upstroke (bar 26 fills up or down depending on how close the measured release velocity is to the desired target value, and fills up to 100% when the release velocity is at the target desired value, see paragraph [0035]) for providing a negative intrathoracic pressure according to the desired treatment protocol (decompression of the chest provides negative intrathoracic pressure, therefore having a prompt to indicate the release velocity compared to the desired release velocity provides capability of providing a negative intrathoracic pressure according to the desired protocol), and therefore application parameter in the form of release velocity is disclosed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more application parameters of Voss to include a desired release velocity during decompression upstroke for providing a negative intrathoracic pressure according to the desired treatment protocol as taught by Johnson for the purpose of informing the user of the quality of the chest decompressions so that CPR therapy can be optimized (paragraph [0036] Johnson).
  
Claims 86, 88, 106 and 108 are rejected under 35 U.S.C. 103 as being unpatentable over Voss (US 2012/0330200) in view of Nilsson (US 2016/0136042), and further in view of Paradis (US 20180021216).
Regarding claims 86, 88, 106, and 108, Voss discloses a hold time of 2 seconds (paragraph [0059]), but does not disclose a hold time between about 50-200 milliseconds. However, Paradis teaches a CPR method where the hold time is less than 100 milliseconds (paragraph [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify hold time of Voss to be less than 100 milliseconds as taught by Paradis for the purpose of providing a suitable time interval for maintaining force, thereby increasing cardiac output of blood from the heart to the arterial compartment (paragraph [0071] Paradis).
  
Claim 99  is rejected under 35 U.S.C. 103 as being unpatentable over Voss (US 2012/0330200) in view of Nilsson (US 2016/0136042) and further in view of Khuon (US 8,798,743).
Regarding claim 99, Voss discloses one or more accelerometers comprising a first accelerometer configured to detect an acceleration signal associated with a first displacement of a first portion of the patient's chest, but does not disclose a second accelerometer being configured to detect an acceleration signal associated with a second displacement of a second portion of the patient's chest. However, Khoun teaches (Fig. 3A-3B) a CPR device comprising an accelerometer assembly (110) comprising two or more accelerometers, where the displacement signals, each associated with a different chest portion, from the accelerometers are averaged to obtain averaged displacement information (Col. 5 lines 51-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one accelerometers of Voss to include a first and second accelerometer as taught and suggested by Khuon for the purpose of improving accuracy of the measured chest displacement values to improve effectiveness of CPR therapy (Col. 5 lines 51-65 Khuon).
   
Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claims 76-116 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-33, respectively, of Freeman (U.S. Patent 11,052,019) in view of Nilsson (US 2016/0136042).	 
Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
For claim 76:
	Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Patent claim 1
Application claim 76
A system for managing an active compression decompression (ACD) cardiopulmonary resuscitation (CPR) treatment to a patient in need of emergency assistance, the system comprising: 

an applicator device configured to provide the ACD CPR treatment to the patient's chest according to a plurality of phases, the phases comprising at least an elevated compression phase, a non-elevated compression phase, an elevated decompression phase, and a non-elevated decompression phase; 

at least one sensor configured to be coupled to the patient's chest and to measure at least one parameter related to the ACD CPR treatment; and 

one or more processors and a non-transitory computer readable storage medium encoded with a computer program comprising instructions that, when executed, cause the one or more processors to perform operations comprising: 

process the at least one parameter related to the ACD CPR treatment during the active compression-decompressions, identify a neutral point associated with zero force or pressure being exerted on the patient's chest during a cycle of the ACD CPR treatment, the cycle comprising a continuous variation from a negative chest level value to a positive chest level value, wherein the neutral point changes over a course of the ACD CPR treatment, determine, based on the neutral point, whether at least one transition point between two successive phases of plurality of phases in the ACD CPR treatment has been reached, in response to determining that at least one transition point between two successive phases of the plurality of phases in the ACD CPR treatment has been reached, determine a phase of the ACD CPR treatment, and generate a feedback signal regarding handling of the applicator device based on the phase of the ACD CPR treatment, wherein the feedback signal is selected according to a predetermined treatment protocol.
A method for managing an active compression decompression (ACD) cardiopulmonary resuscitation (CPR) treatment to a patient in need of emergency assistance, the method comprising: 

receiving, from at least one sensor coupled to the patient's chest, data comprising a displacement of at least a portion of the patient's chest and a force applied by an applicator device during the ACD CPR treatment, wherein the ACD CPR treatment comprises phases, the phases comprising at least an elevated compression phase, a non-elevated compression phase, an elevated decompression phase, and a non-elevated decompression phase; 

processing the data comprising the displacement and the force during the ACD CPR treatment; identifying a neutral point associated with a zero force being exerted on the patient's chest during a cycle of the ACD CPR treatment, wherein the neutral point changes over a course of the ACD CPR treatment; 

determining, based on the neutral point, whether a transition point between a current phase and a next phase in the ACD CPR treatment has been reached; and in response to determining that the transition point between the current phase and the next phase has been reached, automatically adjusting one or more application parameters for the applicator device to correspond to a subsequent phase of the ACD CPR treatment.


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in application claim 76.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 76 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 76 is obvious over patent claim 1 with respect to the broadening aspect.
With respect to the additional features recited in application claim 76, patent claim 1 fails to recite the inclusion of the step of in response to determining that the transition point between the current phase and the next phase has been reached, automatically adjusting one or more application parameters for the applicator device to correspond to a subsequent phase of the ACD CPR treatment.
However, Nilsson teaches (Fig. 4) identifying a neutral point associated with zero force being exerted on the patient's chest during the ACD CPR treatment (chest resting height is originally set at the height when the plunger is positioned on the patient and no force is applied to the patient, determined by a force sensor. See paragraph [0071] lines 1-6), wherein the neutral point changes over the course of the ACD CPR treatment (following a first round of compression/decompression, resting height can be determined at a second time point when the sensed force on the patient differs from the expected applied force at the resting height, meaning the resting height is a lower value than the previous resting height. See Figure 4 and paragraph [0088] lines 1-20) and determining, based on the neutral point, whether at least one transition point between two successive phases of plurality of phases in the ACD CPR treatment has been reached (a change in neutral point indicates that at least one transition point between two successive phases of plurality of phases of ACD CPR has been reached, e.g. loss of chest compactness indicates that chest compressions occurred, therefore a point between elevated and non-elevated compression was reached. See paragraphs [0087] and [0088]), and 
in response to determining that the transition point between the current phase and the next phase has been reached, automatically adjusting one or more application parameters for the applicator device to correspond to a subsequent phase of the ACD CPR treatment (user interface 114, which communicates with controller 110, emits an alert, interpreted as a form of feedback, to the user if the force value for the given chest height is different than expected, which can indicate resting height lowering, and adjusts parameters accordingly, see paragraphs [0088], [0096] and [0081]. Feedback to the processor is provided by adjusting the resting height to be a new resting height if the current resting height is determined to no longer be true, see paragraph [0088] lines 1-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1 Freeman to include the steps of identifying a neutral point associated with zero force being exerted on the patient's chest during the ACD CPR treatment, wherein the neutral point changes over the course of the ACD CPR treatment, determining, based on the neutral point, whether at least one transition point between a current and next phase in ACD CPR treatment has been reached; and in response to determining that the transition point between the current phase and the next phase has been reached, automatically adjusting one or more application parameters for the applicator device to correspond to a subsequent phase of the ACD CPR treatment, as taught by Nilsson, for the purpose of preventing injury of the patient by providing feedback possible change in neutral height, as neutral height of a user is prone to change during a compression cycle due to changes in chest compactness (paragraph [0081] lines 1-16 Nilsson).
For dependent claims 77-93, the recited limitations are contained in patent claims 2-32, respectively.
    
For claim 94:
	Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Patent claim 1
Application claim 95
A system for managing an active compression decompression (ACD) cardiopulmonary resuscitation (CPR) treatment to a patient in need of emergency assistance, the system comprising: 

an applicator device configured to provide the ACD CPR treatment to the patient's chest according to a plurality of phases, the phases comprising at least an elevated compression phase, a non-elevated compression phase, an elevated decompression phase, and a non-elevated decompression phase; 

at least one sensor configured to be coupled to the patient's chest and to measure at least one parameter related to the ACD CPR treatment; and 

one or more processors and a non-transitory computer readable storage medium encoded with a computer program comprising instructions that, when executed, cause the one or more processors to perform operations comprising: 

process the at least one parameter related to the ACD CPR treatment during the active compression-decompressions, identify a neutral point associated with zero force or pressure being exerted on the patient's chest during a cycle of the ACD CPR treatment, the cycle comprising a continuous variation from a negative chest level value to a positive chest level value, wherein the neutral point changes over a course of the ACD CPR treatment, determine, based on the neutral point, whether at least one transition point between two successive phases of plurality of phases in the ACD CPR treatment has been reached, in response to determining that at least one transition point between two successive phases of the plurality of phases in the ACD CPR treatment has been reached, determine a phase of the ACD CPR treatment, and generate a feedback signal regarding handling of the applicator device based on the phase of the ACD CPR treatment, wherein the feedback signal is selected according to a predetermined treatment protocol.
A system for managing an active compression decompression (ACD) cardiopulmonary resuscitation (CPR) treatment to a patient in need of emergency assistance, the system comprising: 

an applicator device configured to provide the ACD CPR treatment to the patient's chest according to phases, the phases comprising at least an elevated compression phase, a non- elevated compression phase, an elevated decompression phase, and a non-elevated decompression phase; 

at least one sensor configured to be coupled to the patient's chest and to measure a displacement of at least a portion of the patient's chest and a force applied by the applicator device during the ACD CPR treatment; and 

one or more processors and a non-transitory computer readable storage medium encoded with a computer program comprising instructions that, when executed, cause the one or more processors to perform operations comprising: 

processing the displacement and the force during the ACD CPR treatment, identifying a neutral point associated with a zero force being exerted on the patient's chest during a cycle of the ACD CPR treatment, wherein the neutral point changes over a course of the ACD CPR treatment, determining, based on the neutral point, whether at least one transition point between a current phase and a next phase in the ACD CPR treatment has been reached, and in response to determining that the transition point between the current phase and the next phase in the ACD CPR treatment has been reached, adjusting one or more application parameters for the applicator device to correspond to a subsequent phase of the ACD CPR treatment.


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in application claim 94.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 94 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 94 is obvious over patent claim 1 with respect to the broadening aspect.
With respect to the additional features recited in application claim 94, patent claim 1 fails to recite the inclusion of in response to determining that the transition point between the current phase and the next phase has been reached, automatically adjusting one or more application parameters for the applicator device to correspond to a subsequent phase of the ACD CPR treatment.
However, Nilsson teaches (Fig. 4) identifying a neutral point associated with zero force being exerted on the patient's chest during the ACD CPR treatment (chest resting height is originally set at the height when the plunger is positioned on the patient and no force is applied to the patient, determined by a force sensor. See paragraph [0071] lines 1-6), wherein the neutral point changes over the course of the ACD CPR treatment (following a first round of compression/decompression, resting height can be determined at a second time point when the sensed force on the patient differs from the expected applied force at the resting height, meaning the resting height is a lower value than the previous resting height. See Figure 4 and paragraph [0088] lines 1-20) and determining, based on the neutral point, whether at least one transition point between two successive phases of plurality of phases in the ACD CPR treatment has been reached (a change in neutral point indicates that at least one transition point between two successive phases of plurality of phases of ACD CPR has been reached, e.g. loss of chest compactness indicates that chest compressions occurred, therefore a point between elevated and non-elevated compression was reached. See paragraphs [0087] and [0088]), and 
in response to determining that the transition point between the current phase and the next phase has been reached, automatically adjusting one or more application parameters for the applicator device to correspond to a subsequent phase of the ACD CPR treatment (user interface 114, which communicates with controller 110, emits an alert, interpreted as a form of feedback, to the user if the force value for the given chest height is different than expected, which can indicate resting height lowering, and adjusts parameters accordingly, see paragraphs [0088], [0096] and [0081]. Feedback to the processor is provided by adjusting the resting height to be a new resting height if the current resting height is determined to no longer be true, see paragraph [0088] lines 1-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 94 of Freeman to include the steps of identifying a neutral point associated with zero force being exerted on the patient's chest during the ACD CPR treatment, wherein the neutral point changes over the course of the ACD CPR treatment, determining, based on the neutral point, whether at least one transition point between a current and next phase in ACD CPR treatment has been reached; and in response to determining that the transition point between the current phase and the next phase has been reached, automatically adjusting one or more application parameters for the applicator device to correspond to a subsequent phase of the ACD CPR treatment, as taught by Nilsson, for the purpose of preventing injury of the patient by providing feedback possible change in neutral height, as neutral height of a user is prone to change during a compression cycle due to changes in chest compactness (paragraph [0081] lines 1-16 Nilsson).
For dependent claims 95-116, the recited limitations are contained in patent claims 2-32, respectively.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785